                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

IN RE:                               )     CHAPTER 7
                                     )     CASE NO. 18-01475D
DOUGLAS D. WARTHAN,                  )
                                     )
                          Debtor.    )

                    ORDER GRANTING AGREED MOTION TO EXTEND
                      TIME TO FILE OBJECTION TO DISCHARGE

       The matter before the court is the United States Trustee’s

agreed motion to extend his deadline to file an objection to

debtor’s discharge pursuant to 11 U.S.C. § 727.           The current

deadline is January 4, 2020.         The United States Trustee requests

an extension to and including April 3, 2020. The motion states

that debtor’s counsel consents to the request for relief.           The

court finds that cause exists to grant the extension of time

pursuant to Bankruptcy Rule 4004(b)(1).

       THEREFORE, IT IS ORDERED that the deadline to file an

objection to debtor’s discharge pursuant to 11 U.S.C. § 727 is

extended to and including April 3, 2020 for the United States

Trustee only.

       Dated and entered:
      December 26, 2019
                                          United States Bankruptcy
                                          Judge




Prepared by:
Office of U.S. Trustee
